DISMISS and Opinion Filed May 11, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00430-CR
                                No. 05-22-00431-CR
                                No. 05-22-00432-CR
                                No. 05-22-00433-CR
                     JARRICK RYAN CROWE, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee
              On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. W15-34070-A, W15-34078-A,
                        W15-34079-A & W15-76048-A

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                       Opinion by Justice Partida-Kipness
      On April 26, 2022, Jarrick Ryan Crowe filed his notices of appeal in the Dallas

County District Clerk’s office, seeking to challenge the trial court’s April 8, 2022

findings of fact and conclusions of law on his applications for Article 11.07 writs of

habeas corpus. The notices were forwarded to this Court.

      A court of appeals may review appeals only when authorized by law. Abbott

v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). An applicant imprisoned

after final conviction for a felony offense who desires to apply for habeas relief must
do so under article 11.07 of the code of criminal procedure. See TEX. CODE CRIM.

PROC. art. 11.07, §§ 1, 3; Bd. of Pardons and Paroles ex rel. Keene v. The Eighth

Court of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding).

This Court is not authorized by law to review the trial court’s determinations on an

article 11.07 writ application. See TEX. CODE CRIM. PROC. art. 11.07, § 3(b)

(providing writ of habeas corpus filed after final conviction of felony for which death

penalty is not imposed must be filed with trial court clerk and writ of habeas corpus

is returnable to court of criminal appeals); Keene, 910 S.W.2d at 483; see also Ex

parte Wicker, No. 02-18-00318-CR, 2018 WL 4140642, at *1 (Tex. App.—Fort

Worth Aug. 30, 2018, no pet.) (mem. op., not designated for publication) (dismissing

appeal of trial court’s order recommending denial of article 11.07 writ application).

      Because we have no jurisdiction to review the trial court’s determinations on

appellant’s article 11.07 applications for writ of habeas corpus, we dismiss these

appeals.



                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
220430F.U05




                                         –2–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

JARRICK RYAN CROWE,                         On Appeal from the 283rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. W15-34070-
No. 05-22-00430-CR         V.               A.
                                            Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                Kipness. Justices Pedersen, III and
                                            Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of May 2022.




                                      –3–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

JARRICK RYAN CROWE,                         On Appeal from the 283rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. W15-34078-
No. 05-22-00431-CR         V.               A.
                                            Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                Kipness. Justices Pedersen, III and
                                            Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of May 2022.




                                      –4–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

JARRICK RYAN CROWE,                         On Appeal from the 283rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. W15-34079-
No. 05-22-00432-CR         V.               A.
                                            Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                Kipness. Justices Pedersen, III and
                                            Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of May 2022.




                                      –5–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

JARRICK RYAN CROWE,                         On Appeal from the 283rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. W15-76048-
No. 05-22-00433-CR         V.               A.
                                            Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                Kipness. Justices Pedersen, III and
                                            Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of May 2022.




                                      –6–